Exhibit 10.25

CONTINGENT EQUITY AGREEMENT

This Contingent Equity Agreement (this “Agreement”) is entered into as of the
8th day of January 2008 (the “Effective Date”), by and among ViewRay
Incorporated, a Delaware corporation (the “Company”), and James F. Dempsey,
Ph.D., Russell S. Donda, Jim Carnall, and William Wells (referred to hereinafter
as the “Founders” and each individually as an “Founder”), and solely with
respect to Section 2.4 hereof, the investors listed on Exhibit A attached hereto
(collectively, the “Holders”).

RECITALS

WHEREAS, the Founders have contributed to the development of the Company’s
business;

WHEREAS, the Company would like to encourage ownership of Company by the
Founders and to provide additional incentive for them to promote the success of
the Company’s business.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. GENERAL.

1.1 Definitions. Unless otherwise defined herein, as used in this Agreement the
following terms shall have the following respective meanings:

(a) “Charter” means that certain Amended and Restated Certificate of
Incorporation of ViewRay Incorporated filed with the Secretary of State of the
State of Delaware on January 4 , 2008.

(b) “Common Stock” means the common stock, $0.01 par value per share, of the
Company.

(c) “Corporate Reorganization” means any (i) merger, consolidation or
reorganization or other similar transaction or series of related transactions
which results in the voting securities of the Company outstanding immediately
prior thereto representing immediately thereafter (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 51% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such merger, consolidation or reorganization (but excluding
any merger effected solely for the purpose of reincorporating in another state);
or (ii) sale, lease, conveyance or other disposition of all or substantially all
of the assets of the Company; or (iii) sale of shares of capital stock of the
Company, in a single transaction or series of related transactions to which the
Company is a party, representing at least 50% of the voting power of the voting
securities of the Company (but excluding a Qualified IPO or any transaction or
series of transactions entered into principally for bona fide equity financing
purposes in which the Company issues new securities primarily for cash, the
cancellation or conversion of indebtedness of the Company, or the combination
thereof for the purpose of financing the operations and business of the
Company).

(d) “Equity Securities” means (i) any Common Stock, Preferred Stock or other
capital stock of the Company, (ii) any security convertible into or exercisable
or exchangeable for, with or without consideration, any Common Stock, Preferred
Stock or other capital stock of the Company (including any option to purchase
such a convertible security), (iii) any debt security or capitalized lease
having an equity feature with respect to the Company, or (iv) any warrant,
option or right to subscribe to or purchase any Common Stock, Preferred Stock or
other capital stock of the Company.



--------------------------------------------------------------------------------

(e) “Person” means any individual, firm, company, corporation, unincorporated
association, partnership, limited liability company, trust, syndicate, estate,
joint venture or other entity, and shall include any successor (by merger or
otherwise) of such entity.

(f) “Preferred Stock” means the preferred stock of the Company, par value $0.01
per share.

(g) “Qualified IPO” means a firm commitment underwritten public offering of
shares of Common Stock of the Company at a price to the public of at least
$9.843 (adjusted for stock splits, stock dividends, recapitalizations and
similar events, including such events to be effected in connection with such
offering) resulting in aggregate proceeds to the Company (net of the
underwriting discounts or commissions and offering expenses) of not less than
$50,000,000.

(h) “Voting Agreement” means the Voting Agreement by and among the Company and
certain holders of the Company’s Common Stock and Preferred Stock dated as of
January [ ], 2008.

1.2 Other Defined Terms. Each of the following terms shall have the meanings
ascribed to such terms in the section set forth opposite such term:

 

     Section(s) “Agreement”    Preamble “Company”    Preamble “Contingent
Equity”    2.1 “Contingent Equity Event”    2.1 “Founders”    Preamble

SECTION 2. FOUNDERS CONTINGENT EQUITY.

2.1 Contingent Equity Pool. If the Company, on or before September 30,2014,
closes: (a) a Corporate Reorganization in which the Company or the Company’s
stockholders will receive at least $500,000,000; or (b) a firm commitment
underwritten public offering of shares of Common Stock at a pre-money valuation
of at least $500,000,000 (each, a “Contingent Equity Event’), then each Founder
shall be issued shares of Common Stock (the “Contingent Equity”). The amount of
Contingent Equity shall be determined as follows (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization affecting shares of the Company’s Common Stock):

(i) if the Contingent Equity Event closes prior to October 1, 2012 and the
Company or the Company’s stockholders will receive proceeds between $500,000,000
and $1,000,000,000 in a Contingent Equity Event that is a Corporate
Reorganization; or the pre-money valuation of the Company is between
$500,000,000 and $1,000,000,000 in a Contingent Equity Event that is a firm
commitment underwritten public offering of shares of Common Stock, then the
Contingent Equity shall be 1,000,000 shares of Common Stock;

(ii) if the Contingent Equity Event closes prior to October l, 2012 and the
Company or the Company’s stockholders will receive proceeds greater than
$1,000,000,000 in a Contingent Equity Event that is a Corporate Reorganization;
or the pre-money valuation of the Company is greater than $1,000,000,000 in a
Contingent Equity Event that is a firm commitment underwritten public offering
of shares of Common Stock, then the Contingent Equity shall be 1,500,000 shares
of Common Stock;

 

2



--------------------------------------------------------------------------------

(iii) if the Contingent Equity Event closes on or after October 1, 2012 and
prior to October 1, 2014 and the Company or the Company’s stockholders will
receive proceeds between $500,000,000 and $1,000,000,000 in a Contingent Equity
Event that is a Corporate Reorganization; or the pre-money valuation of the
Company is between $500,000,000 and $1,000,000,000 in a Contingent Equity Event
that is a firm commitment underwritten public offering of shares of Common
Stock, then the Contingent Equity shall be 500,000 shares of Common Stock; and

(iv) if the Contingent Equity Event closes on or after October 1, 2012 and prior
to October 1, 2014 and the Company or the Company’s stockholders will receive
proceeds greater than $1,000,000,000 in a Contingent Equity Event that is a
Corporate Reorganization; or the pre-money valuation of the Company is greater
than $1,000,000,000. in a Contingent Equity Event that is a firm commitment
underwritten public offering of shares of Common Stock, then the Contingent
Equity shall be 750,000 shares of Common Stock.

2.2 Contingent Equity Awards.

(a) Upon the closing of a Contingent Equity Event, the applicable amount of
Contingent Equity shall be allocated among the Founders in two tranches:
(i) each Founder shall receive 125,000 shares of Common Stock upon the closing
of the Contingent Equity Event and (ii) the remaining Contingent Equity shares
shall be allocated among the Founders by the Compensation Committee of the Board
of Directors in an amount as determined by the Compensation Committee in
connection with the closing of the Contingent Equity Event.

(b) It is understood and agreed that the Contingent Equity award described in
Section 2.2(a)(i) shall be awarded as restricted stock on the Effective Date
subject to vesting in accordance with Section 2.1 of this Agreement and the
exclusions set forth in Section 2.3 of this Agreement.

2.3 Exclusions. For the purposes of clarity, in the event of (1) a Corporate
Reorganization in which the Company or the Company’s stockholders will receive
less than $500,000,000; (2) a firm commitment underwritten public offering of
shares of Common Stock at a pre-money valuation of less than $500,000,000; or
(3) any Corporate Reorganization or firm commitment underwritten public offering
of shares of Common Stock occurring after September 30, 2014, the Founders shall
not be entitled to receive any Contingent Equity.

2.4 Agreement with Respect Contingent Equity. For so long as this Section 2
remains in effect, each of the Founders and Holders will: (a) vote any and all
shares of stock of the Company such Founder or Holder holds to approve the
issuance to the Founders of the Contingent Equity in the allocations determined
by the Compensation Committee of the Board of Directors of the Company; and
(b) use such Founder or Holder’s best efforts to cause the Company and its Board
of Directors to adopt an amendment to the Company’s Certificate of Incorporation
to authorize any shares of Common Stock required to allow the Company to provide
sufficient reserves of shares of Common Stock for Contingent Equity payments and
to cause the Company to file such amendment with the Secretary of State of the
State of Delaware.

 

3



--------------------------------------------------------------------------------

SECTION 3. MISCELLANEOUS.

3.1 Governing Law. This Agreement shall be governed by, and construed under, the
substantive laws of the State of Delaware, without regard to principles of
conflict of laws rules or principles that would result in the application of the
substantive law of any other jurisdiction.

3.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each Founder. Except as
otherwise expressly provided in this Agreement, nothing herein expressed or
implied is intended or shall be construed to confer upon or to give any third
party any rights or remedies under or by reason of this Agreement.

3.3 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement among the
parties with regard to the subject matter hereof and supersedes all prior and
contemporaneous arrangements or understandings with respect thereto.

3.4 Severability. Any invalidity, illegality or limitation of the enforceability
with respect to any party to this Agreement of any one or more of the provisions
of this Agreement, or any part thereof, whether arising by reason of the law of
any such person’s domicile or otherwise, shall in no way affect or impair the
validity, legality or enforceability of this Agreement with respect to any other
party to this Agreement, as applicable. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall to the extent practicable,
be modified so as to make it valid, legal and enforceable and to retain as
nearly as practicable the intent of the parties and the business agreement
represented by such invalidated term, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

3.5 Amendment and Waiver. Except as otherwise expressly provided, any provision
of this Agreement may be amended, modified or terminated, and the observance of
any provision of this Agreement may be waived (either generally or in a
particular instance and either retrospectively or prospectively), with, but only
with the written consent of the Company and all of the Founders. Any amendment
effected in accordance with this Section 3.5 shall be binding upon each Founder
and the Company and their respective successors and permitted assigns.

3.6 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any Founder, upon any breach, default or
noncompliance of the Company under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar
.breach, default or noncompliance thereafter occurring. It is further agreed
that any waiver, permit, consent or approval of any kind or character on any
Founder’s part of any breach, default or noncompliance under this Agreement or
any waiver on such Founder, part of any provisions or conditions of this
Agreement must be in writing and meet the requirements of Section 3.5 and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law or otherwise afforded to the
Founder shall be cumulative and not alternative.

3.7 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a} upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if received
during normal business hours of the recipient; if not, then on the next business
day, (c) five days after deposit with the United States Post Office, by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one business day after deposit with a

 

4



--------------------------------------------------------------------------------

nationally recognized overnight courier, specifying next day delivery, with
verification of receipt. All communications shall be sent to the party to be
notified at the address as set forth on the signature pages hereof or at such
other address as such party may designate by I 0 days advance written notice to
the other parties hereto.

3.8 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

3.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to.be considered in
construing this Agreement.

3.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Facsimile copies hereof may be executed as counterpart
originals.

3.11 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

Sincerely, VIEWRAY INCORPORATED By:  

/s/ William Wells

  Name:  William W. Wells   Title:    Chief Executive Officer



--------------------------------------------------------------------------------

FOUNDERS:

 

/s/ James F. Dempsey

James F. Dempsey, Ph.D. Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

Russell S. Donda Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

Jim Carnall Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

William Wells Address:  

 

Address:  

 

Fax:  

 

Email:  

 



--------------------------------------------------------------------------------

FOUNDERS:

 

 

James F. Dempsey, Ph.D. Address:  

 

Address:  

 

Fax:  

 

Email:  

 

/s/ Russell S. Donda

Russell S. Donda Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

Jim Carnall Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

William Wells Address:  

 

Address:  

 

Fax:  

 

Email:  

 



--------------------------------------------------------------------------------

FOUNDERS:

 

 

James F. Dempsey, Ph.D. Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

Russell S. Donda Address:  

 

Address:  

 

Fax:  

 

Email:  

 

/s/ Jim Carnall

Jim Carnall Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

William Wells Address:  

 

Address:  

 

Fax:  

 

Email:  

 



--------------------------------------------------------------------------------

FOUNDERS:

 

 

James F. Dempsey, Ph.D. Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

Russell S. Donda Address:  

 

Address:  

 

Fax:  

 

Email:  

 

 

Jim Carnall Address:  

 

Address:  

 

Fax:  

 

Email:  

 

/s/ William Wells

William Wells Address:  

 

Address:  

 

Fax:  

 

Email:  

 



--------------------------------------------------------------------------------

Solely with respect to Section 2.4 hereof:

INVESTORS:

CADUCEUS PRIVATE INVESTMENTS III, LP

 

BY:   ORBIMED CAPITAL GP III, LLC   ITS GENERAL PARTNER By:  

/s/ Robert Adelman

Name:   Robert Adelman Title:   Private Equity Partner ORBIMED ASSOCIATES III,
LP BY:   ORBIMED ASSOCIATES III, LP   ITS GENERAL PARTNER By:  

/s/ Robert Adelman

Name:   Robert Adelman Title:   Private Equity Partner

 

Address:  

767 Third Avenue, 30th Floor

Address:  

New York, NY 10017

Fax:  

212-739-6444

Email:  

adelmanr@orbimed.com

Signature Page to Contingent Equity Agreement



--------------------------------------------------------------------------------

BEACON BIOVENTURES FUND II, LIMITED PARTNERSHIP

 

BY:   BEACON BIOVENTURES ADVISORS II, LIMITED PARTNERSHIP   ITS GENERAL PARTNER
BY:   FIDELITY BIOSCIENCES CORPORATION   ITS GENERAL PARTNER

 

By:  

/s/ Stephen Knight

Name:   Stephen Knight Title:   Managing Partner Address:  

 

Address:  

 

Fax:  

 

Email:  

 

with a copy to: Fidelity Biosciences   One Main Street 13th Floor
Cambridge, MA                                
                                          Attn: Richard Fax:  

Email:

 

Signature Page to Contingent Equity Agreement



--------------------------------------------------------------------------------

AISLING CAPITAL II, LP

 

By:  

/s/ Andrew Schiff

Name:  

 

Title:  

 

 

Address:   888 Seventh Avenue, 30th Floor Address:   New York, NY 10106 Attn:  
Drew Schiff Fax:  

 

Email:  

 

with a copy to:

McKee Nelson LLP

One Battery Park Plaza

New York, NY 10004

Attn: Todd A. Finger

Tel:            (917) 777-4200

Signature Page to Contingent Equity Agreement



--------------------------------------------------------------------------------

KEARNY VENTURE PARTNERS, L.P.

 

BY:   KEARNY VENTURE ASSOCIATES, L.L.C.,   ITS GENERAL PARTNER BY:  
FIDELITY BIOSCIENCES CORPORATION   ITS GENERAL PARTNER

 

By:  

/s/ James Shapiro

Name:   James Shapiro, Managing Member Address:   88 Kearny Street, 4th Floor
Address:   San Francisco, CA 94108 Attn:   Fax:   415-364-6944 Email:  

THOMAS WEISEL HEALTHCARE VENTURE PARTNERS, L.P.

 

BY:   THOMAS WEISEL HEALTHCARE VENTURE   PARTNERS, LLC, ITS GENERAL PARTNER BY:
  THOMAS WEISEL CAPITAL MANAGEMENT LLC,   ITS MANAGING MEMBER

 

By:  

/s/ James Shapiro

Name:   James Shapiro Title:   Partner Address:   88 Kearny Street, 4th Floor
Address:   San Francisco, CA 94108 Attn:   Fax:   415-364-6944

Email:

 

Signature Page to Contingent Equity Agreement



--------------------------------------------------------------------------------

Exhibit A

LIST OF INVESTORS

 

Investors:

   Series B Preferred
Stock Held  

Caduceus Private Investment III, LP

     845,347   

OrbiMed Associates III, LP

     8,051   

Beacon Bioventures Fund II, Limited Partnership

     853,398   

Aisling Capital II, LP

     853,398   

Kearney Venture Partners, L.P.

  

Thomas Weisel Healthcare Venture Partners, L.P.

  